Citation Nr: 1133117	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-35 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for heart disease, to include atherosclerotic cardiovascular disease and hypertension, status post myocardial infarction and coronary artery stenting.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he incurred heart disease, to include atherosclerotic cardiovascular disease and hypertension, status post myocardial infarction and coronary artery stenting, as a result of his service-connected adjustment disorder.  See Form 9 Appeal, December 2007; Statements in Lieu of Forms 646, May and October 2008; cf. Statements, July and October 2006 (unable to take medications due to hepatitis C), October 2008 (hypertension; smoked, drank, used drugs due to service-connected psychiatric disorder).

As an initial matter, the Board notes that the Veteran himself has reported that he never served in the Republic of Vietnam (or the Southwest Asia theater) and there is no alleged herbicide exposure.  See Form 21-526 (other claims), October 2004; Statement, December 2004.  Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(e) relating to certain cardiovascular diseases due to herbicide exposure are not for application.

VA treatment records reflect that the Veteran suffered two separate myocardial infarctions on March 8 and 26, 2006, and that coronary artery stenting was performed at the St. Cloud VA medical center (VAMC).  See VA Treatment Record, May 24, 2006 (Minneapolis).  Also, VA treatment records reflect that the Veteran was treated at the VAMC for non-cardiac chest pain due to a panic attack on April 27, 2006.  See VA Treatment Records, April 28, 2006 (St. Cloud) and May 24, 2006 (Minneapolis).  Also, a June 2008 VA examination report reflects that the Veteran suffered another myocardial infarction in May 2007 and that he underwent coronary artery bypass surgery.  With the exception of a few VA treatment records from the St. Cloud VAMC dated in April 2006, however, none of these VA treatment records dated between March 2006 and May 2007 relating to the Veteran's myocardial infractions, stent placement, and coronary bypass surgery have been associated with the claims file.  Therefore, the Board finds that a remand is necessary so that any outstanding VA treatment records dated from March 2006 to present from the St. Cloud and Minneapolis VAMCs may be associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file).

The Veteran was provided with a VA examination relating to his claim in June 2008.  The June 2008 VA examiner opined, in pertinent part, that the Veteran's heart disease is attributable to several factors, including his history of smoking and hypertension.  In an October 2008 statement, the Veteran alleged that he smoked cigarettes secondary to his service-connected psychiatric disorder.  Based thereon, a January 2009 VA addendum opinion was obtained addressing whether the Veteran's tobacco use was secondary to his service-connected psychiatric disability.  The examiner stated that "[u]nfortunately, it would be mere speculations to decide if the veteran's nicotine dependence is related to his mental health condition.  There are people with severe mental health problems who never smoke and there are people with severe mental health problems who do.  Certainly, nicotine dependence would not cause the type and severity of his mental health problems.  His treatment records do not say much about his nicotine dependence, in contrast to significant information about his past alcohol and other drug problems."  See Statement, October 2008; see also 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300(a) (generally prohibiting service connection for death or disability due to an injury or disease attributable to the use of tobacco products by a veteran during active service); cf. VAOPGCPREC 6-2003 (October 28, 2003) (service connection is not precluded secondary to tobacco use after the veteran's service where a tobacco use disorder is proximately due to a service-connected disability).

As noted above, the June 2008 VA examiner attributed the Veteran's heart disease to several factors, including his diagnosed hypertension.  No opinion is provided in the June 2008 VA examination report or the January 2009 addendum opinion, however, as to whether the Veteran's hypertension is related to service on a direct basis.  Therefore, the Board finds that a remand is necessary to obtain a VA medical opinion to clarify whether the Veteran's hypertension is related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to that examination and of the possible adverse consequences, to include the denial of his claim, failing to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA treatment records dated from March 2006 to present, including from both the Minneapolis and St. Cloud VAMCs, relating to his claimed heart disease, including hypertension, status post myocardial infarction and coronary artery stenting, and relating to his service-connected psychiatric condition, and associate them with the claims file.  If any of these records are currently unavailable, this should specifically be noted in the claims file.

2.  After the above development has been completed, ask the same examiner who prepared the June 2008 VA examination report to review the claims file, including this remand, the January 2009 VA medical opinion, and any newly associated VA treatment records (particularly dated from March 2006 to May 2007 relating to the Veteran's myocardial infarctions and surgical treatments), and to please clarify (a) whether the Veteran's hypertension is related to his service, and (b) whether the Veteran's hypertension is related to his service-connected psychiatric disorder.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  A notation to the effect that the claims file was reviewed should be included in the report.  If the examiner is unable to render the above requested opinions, she should so state and specifically indicate the reasons why.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the VA examiner who provided the June 2008 VA examination report is unavailable, schedule the Veteran for a new VA examination to address whether the Veteran's heart disease, to include atherosclerotic cardiovascular disease and hypertension, status post myocardial infarction and coronary artery stenting, is related to service.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


